Citation Nr: 1829703	
Decision Date: 07/13/18    Archive Date: 07/24/18

DOCKET NO.  09-23 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUES
 
1. Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease from November 9, 2007 through March 7, 2010.
 
2. Entitlement to a rating in excess of 30 percent for postoperative residuals of a total left knee replacement from May 1, 2011 through October 17, 2013.
 
3. Entitlement to a rating in excess of 60 percent for postoperative residuals of a total left knee replacement since October 18, 2013. 
 
4. Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.
 
5. Entitlement to an initial compensable rating for the period of November 9, 2007 through June 2, 2009 for postoperative residuals of a left hip osteoarthropathy.
 
6. Entitlement to a rating in excess of 10 percent for postoperative residuals of a left hip osteoarthropathy since June 3, 2009.
 
7. Entitlement to a rating in excess of 10 percent for postoperative residuals of a right foot lapidus bunionectomy at the first metatarsophalangeal joint and Tailor's bunionectomy, fifth metatarsophalangeal joint. 
 
8. The propriety of a rating reduction for a right hip disability status post hip arthroplasty of the femoral and acetabular components. 
 
9. Entitlement to total disability evaluation based on individual unemployability.
 

REPRESENTATION
 
Appellant represented by:   Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from October 1975 to October 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and from a March 2008 rating decision by the RO in St. Petersburg, Florida.  The claim was certified by the Winston-Salem RO.
 
The September 2007 rating decision reduced the evaluation assigned for postoperative residuals of a right hip femoral and articular arthroplasty from 100 to 30 percent disabling, effective December 1, 2007.  Thereafter, a January 2010 rating decision increased this rating to 50 percent disabling effective December 1, 2007.  In September 2013, VA assigned a 100 percent rating, effective May 18, 2012, and 50 percent rating from July 1, 2013.  A subsequent December 2013 rating decision assigned a 70 percent rating, effective October 18, 2013.
 
The March 2008 rating decision denied entitlement to an evaluation in excess of 10 percent for post-operative residuals of a right foot lapidus bunionectomy, first metatarsophalangeal joint and Tailor's bunionectomy, fifth metatarsophalangeal joint. 
 
The March 2008 rating decision granted entitlement to a separate noncompensable evaluation for residuals of a left hip osteoarthropathy, effective November 9, 2007.  A June 2009 rating decision granted a 10 percent rating for this disorder effective June 3, 2009.
 
The March 2008 rating decision also granted separate 10 percent ratings for left and right knee degenerative joint disease effective November 9, 2007.
 
In a September 2011 rating decision VA granted entitlement to a 100 percent rating for postoperative residuals of a total left knee replacement effective from March 8, 2010 to April 30, 2011, and a 30 percent rating effective May 1, 2011 was assigned in that same rating decision.  In December 2013, postoperative residuals of a total left knee replacement were assigned a 60 percent evaluation, effective October 18, 2013.
 
The case was remanded in July 2014 for further development. The Veteran testified at a travel board hearing in October 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
 
The issue of entitlement to service connection for a back disability was raised at the October 2014 travel board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).
 
The issues of entitlement to increased initial ratings for postoperative residuals of a total left knee replacement, right knee degenerative joint disease, residuals of a left hip osteoarthropathy, and the propriety of a rating reduction for postoperative residuals of a right hip femoral and articular arthroplasty are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1. Throughout the rating period on appeal, postoperative residuals of a right foot lapidus bunionectomy at the first metatarsophalangeal joint and Tailor's bunionectomy at the fifth metatarsophalangeal joint have been assigned the maximum schedular rating authorized under Diagnostic Code 5280; the symptomatology associated with this disorder is adequately addressed by this rating.

2.  The appellant was awarded special monthly compensation, in pertinent part, under 38 U.S.C. § 1114(s) (1) from September 1, 2010 to April 30, 2011, and from May 18, 2012 to June 30, 2013.    

3.  From September 30, 2011 to May 17, 2012, and at all times since July 1, 2013, the Veteran did not have a single service connected disorder evaluated as 100 percent disabling.

4.  The appellant's service connected disorders prevented her from securing or following a substantially gainful occupation from May 1, 2011 and September 29, 2011.
 
CONCLUSIONS OF LAW
 
1. The criteria for a rating in excess of 10 percent for postoperative residuals of a right foot lapidus bunionectomy at the first metatarsophalangeal joint and Tailor's bunionectomy, fifth metatarsophalangeal joint have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5280.
 
2. The criteria for a total disability evaluation based on individual unemployability due to service connected disabilities were met from May 1, 2011 and September 29, 2011.  38 U.S.C. §§ 1114, 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.
 
Right Foot Disability
 
The Veteran contends that postoperative residuals of a right foot lapidus bunionectomy at the first metatarsophalangeal joint and Tailor's bunionectomy at the fifth metatarsophalangeal joint warrants a higher disability rating. This disorder is rated as 10 percent disabling under Diagnostic Code 5280 for unilateral hallux valgus. 38 C.F.R. § 4.71a.  This is the maximum available rating under this Code.  Under that rating, a hallux valgus that has been operated on with resection of the metatarsal head or a severe hallux valgus equivalent to the amputation of the great toe warrants a 10 percent disability rating. 38 C.F.R. § 4.71a.
 
The Board finds that a rating in excess of 10 percent is not warranted during the appeal period under any other Diagnostic Code.  In this regard, where a condition is listed in the schedule, rating by analogy is not appropriate.  In other words, "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'" Suttman v. Brown, 5 Vet.App. 127, 134 (1993).  As a hallux valgus is a bunion, http://www.aofas.org/PRC/conditions/Pages/Conditions/Hallux-Valgus.aspx it follows that the assigned Diagnostic Code, which pertains to hallux valgus, is controlling.  Cf. Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015). Thus, entitlement to a higher rating for postoperative residuals of a right foot lapidus bunionectomy at the first metatarsophalangeal joint and Tailor's bunionectomy, fifth metatarsophalangeal joint is denied.

The Board finds that the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities, and will not be discussed at this time. Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).
 
Individual Unemployability
 
The Veteran claims entitlement to a total disability evaluation based on individual unemployability due to service connected disorders since September 1, 2010.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 
 
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, and the evidence shows that the veteran is precluded, by reason of service-connected disabilities alone from obtaining and maintaining any form of substantial gainful employment consistent with her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. 
 
The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if she has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Bradley v. Peake, the United States Court of Appeals held that the fact that a veteran has a disorder evaluated as 100 percent disabling does not render the issue of entitlement to a total disability rating based on individual unemployability moot. Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The Bradley Court noted that the laws and regulations governing special monthly compensation provided held that if service connected disorders other than the disorder rated as 100 percent disabling were 60 percent disabling or greater, and if those disorders precluded substantially gainful employment, then special monthly compensation under 38 U.S.C. 1114(s)(1) was payable.  Thus, in Bradley it was necessary to determine whether those disorders which were not 100 percent disabling prevented substantially gainful employment.

Significantly, the provisions of 38 U.S.C. § 1114(s)(1) and its corresponding regulation 38 C.F.R § 3.400(s)(1) require that there be at least one disorder which is rated 100 percent disabling.

Looking at the facts of this case, the appellant was previously assigned a 100 percent rating for a single disorder, as well as special monthly compensation under 38 U.S.C. § 1114(s) at the "S-1" rate for the periods from September 1, 2010 to April 30, 2011, and from May 18, 2012 to June 30, 2013.  Hence, even under Bradley the question of entitlement to a total disability rating based on individual unemployability is moot for these periods.  

Further, while the Veteran held a combined 100 percent rating from September 30, 2011 to May 17, 2012, and at all times since July 1, 2013, during these periods she did not have a single disorder evaluated as 100 percent disabling.  As such, a Bradley scenario is not presented because the appellant does not meet the basic requirements for special monthly compensation under 38 U.S.C. § 1114(s)(1) and 38 C.F.R § 3.400(s)(1).

Thus, the only remaining period at issue is the term from May 1, 2011 to September 29, 2011.  During this period the Veteran was service connected for postoperative residuals of a right hip femoral and articular arthroplasty rated as  50 percent disabling; postoperative residuals of a total abdominal hysterectomy and bilateral salpingo-oophorectomy rated as 50 percent disabling; postoperative residuals of a total left knee replacement, rated as 30 percent disabling; gastroesophageal reflux and peptic ulcer disease rated as 10 percent disabling; depression, rated as 30 percent disabling from September 30, 2011; postoperative residuals of a right foot lapidus bunionectomy at the first metatarsophalangeal joint and Tailor's bunionectomy, fifth metatarsophalangeal joint rated as 10 percent disabling; status post facial surgery with residual paraesthesia, rated as 10 percent disabling; right knee degenerative joint disease, rated as 10 percent disabling; and for residuals of left hip osteoarthropathy, rated as 10 percent disabling.  She was also service connected for status post right fifth finger trauma with residual flexion deformity; a left foot hallux valgus with bunion formation; hypertension; status post total abdominal hysterectomy with residual; and a left knee scar from a total knee replacement, each of these disorders evaluated as noncompensable.  The combined rating during this period was 90 percent.

The evidence shows that the Veteran was employed as a chief operations officer with a company from June 2006 to September 2010.  On March 8, 2010, the Veteran was placed on leave under the Family and Medical Leave Act due to her service connected disabilities.  She was released from employment in September 1, 2010 when she was unable to return to work at the end of her term of absence under the Family and Medical Leave Act.  Thereafter, the Veteran was unemployed that date until October 24, 2011, at which time she began work as a health system specialist.  Given these facts, the Board finds that between May 1, 2011 and September 29, 2011 entitlement to a total disability evaluation based on individual unemployability was shown.  In this regard, the appellant was placed on leave from work due to her service connected disorders, and was terminated from employment due to her continuing inability to work.  To this extent the benefit sought on appeal is allowed.  38 C.F.R. § 4.16; see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error/ in awarding ... benefits.").
 

ORDER
 
Entitlement to a rating in excess for 10 percent for status post right foot lapidus bunionectomy, first metatarsophalangeal joint and Tailor's bunionectomy, fifth metatarsophalangeal joint is denied.
 
Entitlement to a total disability evaluation based on individual unemployability from May 1, 2011 and September 29, 2011 is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND
 
Bilateral Knee and Bilateral Hip Disabilities
 
The Veteran claims entitlement to higher initial ratings for her bilateral hip and knee disabilities.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A.  In this regard, the Court held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 
 
In this case, while the Veteran's prior examination report includes one set of range of motion findings, those findings do not specify whether such findings reflect active or passive motion.  The VA examination reports also do not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of Correia, this examination report fails to satisfy the requirements of 38 C.F.R. § 4.59, and the Veteran should be afforded a new VA examination before a decision can be rendered on his claim.
 
Accordingly, the case is REMANDED for the following action:
 
Schedule the Veteran for a VA orthopedic examination to determine the severity of her bilateral knee and hip disabilities.  All appropriate tests and studies should be accomplished and all clinical findings must be reported in detail.  During the course of the examination, the physician examiner must test the Veteran's active motion, passive motion, weight-bearing motion, non-weight-bearing motion for both knees and hips.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so. Range of motion findings reported in degrees must be provided in the examination report.  Any functional limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which point in the arc of motion pain begins.
 
The VA examiner must address at what point in the arc of motion pain limits function both regularly and during flare-ups, even if a flare-up is not observed on that day.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

A complete, well-reasoned rationale must be provided for any opinion offered.  If further examination is in order, that examination must be conducted.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


